Citation Nr: 1337169	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether vacatur of a November 2012 Board decision denying service connection for a right ankle disability, and denying higher ratings for post-traumatic stress disorder (PTSD), low back strain, residuals of a right foot fracture, and right knee patellar tendonitis, is warranted.  

2. Entitlement to service connection for a right ankle disability.

3.  Entitlement to an initial rating higher than 50 percent for PTSD with alcohol abuse.  

4.  Entitlement to an initial rating higher than 10 percent for low back strain.  

5.  Entitlement to an initial higher (compensable) rating for residuals of a right foot fracture.  

6.  Entitlement to an initial rating higher than 10 percent for right knee patellar tendonitis.  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied service connection for a right ankle disability.  By this decision, the RO also granted service connection and a 10 percent rating for PTSD with alcohol abuse, effective August 19, 2006; granted service connection and a noncompensable rating for low back strain, effective August 19, 2006; granted service connection and a noncompensable rating for residuals of a right foot fracture, effective August 19, 2006; and granted service connection and a noncompensable rating for right knee patellar tendonitis, effective August 19, 2006.  The case was later transferred to the Oakland, California, RO.  

A September 2008 RO decision increased the rating for the Veteran's service-connected PTSD with alcohol abuse to 30 percent, effective August 19, 2006.  By this decision, the RO also increased the rating for the Veteran's service-connected low back strain to 10 percent, effective August 19, 2006.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

An October 2010 RO decision increased the rating for the Veteran's service-connected PTSD with alcohol abuse to 50 percent, effective August 19, 2006.  By this decision, the RO also increased the rating for the Veteran's service-connected right knee patellar tendonitis to 10 percent, effective August 19, 2006.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  See AB v. Brown, supra.  

In a November 2012 decision, the Board denied service connection for a right ankle disability.  The Board also denied higher ratings for PTSD with alcohol abuse, low back strain, residuals of a right foot fracture, and for right knee patellar tendonitis.  This decision, however, must be vacated for the reasons explained below and the claims considered on a de novo basis.  

The issue of entitlement to service connection for a right ankle disability, as well as the issues of entitlement to an initial rating higher than 50 percent for PTSD; entitlement to an initial rating higher than 10 percent for low back strain; entitlement to an initial higher (compensable) rating for residuals of a right foot fracture; and entitlement to an initial rating higher than 10 percent for right knee patellar tendonitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2012 decision, the Board denied the Veteran's claim for service-connection for a right ankle disability, as well as his claims for higher ratings for PTSD with alcohol abuse, low back strain, residuals of a right foot fracture, and right knee patellar tendonitis.  

2.  In June 2012, the RO notified the Veteran that he had been scheduled for a Travel Board hearing in August 2012.  The Veteran's representative, Swords to Plowshares, Veterans Rights Organization, Inc., was listed as being copied on the June 2012 notice.  

3.  There is a notation in the record that the Veteran failed to report for the August 2012 Travel Board hearing.  

4.  In a March 2013 motion to vacate the Board's November 2012 decision, as well as a March 2013 affidavit, the Veteran's representative indicated that notice of the Veteran's August 2012 Travel Board hearing was never received at Swords to Plowshares, Veterans Rights Organization, Inc., and that she had planned to submit additional evidence regarding two of the Veteran's claims at the hearing.  

5.  The Veteran has demonstrated good cause for his failure to appear at the August 2012 Travel Board hearing.  


CONCLUSION OF LAW

The criteria for vacatur of the November 2012 Board decision denying service connection for right ankle disability, and denying higher ratings for post-traumatic stress disorder (PTSD) with alcohol abuse, low back strain, residuals of a right foot fracture, and right knee patellar tendonitis, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

Board decisions are to be based on the entire record in the proceeding and upon consideration of evidence and material of record and applicable provisions of law and regulation.  Each Board decision shall contain a written statement of the Board's findings and conclusions and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  38 U.S.C.A. § 7104 (West 2002).  

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  

In an October 2008 VA Form 9, the Veteran requested a Travel Board hearing at the RO.  

In February 2012, the Veteran's representative requested that the Veteran be scheduled for a Travel Board hearing for August 2012.  

In June 2012, the RO notified the Veteran that he had been scheduled for a Travel Board hearing in August 2012.  The Veteran's representative, Swords to Plowshares, Veterans Rights Organization, Inc., was listed as being copied on the June 2012 notice.  

There is a notation in the record that the Veteran failed to report for the August 2012 Travel Board hearing.  

In a March 2013 motion to vacate the Board's November 2012 decision, as well as a March 2013 affidavit, the Veteran's representative specifically indicated that notice of the Veteran's August 2012 Travel Board hearing was never received at Swords to Plowshares, Veterans Rights Organization, Inc.  Additionally, the Veteran's representative stated that although the Veteran received notice of the August 2012 Travel Board hearing, he did not know what it was, and he assumed that if it was important, his representative would receive a copy and notify him if there was any required action.  The Veteran's representative further reported that she had planned to submit additional evidence regarding two of the Veteran's claims at the hearing, and enclosed such additional evidence.  

In view of the credible contentions by the Veteran's representative that notice of the August 2012 Travel Board hearing was never received by Swords to Plowshares, Veterans Rights Organization, Inc., and as the Veteran still desires such a hearing, the Board finds that the Veteran has met the requirements of "good cause" shown for his failure to attend the August 2012 Travel Board hearing.  

Accordingly, the Board finds that Veteran was denied due process of law in the Board's November 2012 decision that denied service connection for right ankle disability, and denied higher ratings for post-traumatic stress disorder (PTSD) with alcohol abuse, low back strain, residuals of a right foot fracture, and right knee patellar tendonitis.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 20.904.  

The Veteran's representative has indicated that the Veteran is solely disputing the issues of entitlement to an initial rating higher than 50 percent for PTSD and entitlement to an initial rating higher than 10 percent for a low back disability.  However, as the Veteran had previously requested a Travel Board hearing on all issues and as he was not provided such a hearing, the Board finds that the November 2012 decision was premature, and that vacatur of the entire decision is warranted.   The Veteran or his representative may, of course, withdraw any issues on which they choose not to proceed.


ORDER

The November 2012 Board decision denying service connection for a right ankle disability, and denying higher ratings for post-traumatic stress disorder (PTSD) with alcohol abuse, low back strain, residuals of a right foot fracture, and right knee patellar tendonitis, is vacated.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right ankle disability; entitlement to an initial rating higher than 50 percent for PTSD; entitlement to an initial rating higher than 10 percent for low back strain; entitlement to an initial higher (compensable) rating for residuals of a right foot fracture; and entitlement to an initial rating higher than 10 percent for right knee patellar tendonitis.  

As the Board had decided that the Veteran is entitled to a hearing on all the issues addressed in the vacated decision, the case is REMANDED for the following:  

Schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


